Dismissing appeal.
Odell Kirk was arrested under a warrant issued by the Crittenden county court charging him with the unlawful possession of intoxicating liquor in local option territory. He entered a plea of guilty, and a judgment was rendered sentencing him to jail for 30 days and assessing a fine of $20. He appealed to the Crittenden circuit court, and the Commonwealth's motion to dismiss the appeal on the ground that the judgment had been satisfied in part by payment of the fine and costs was sustained. The accused prayed and was granted an appeal *Page 6 
below. No motion for an appeal has been filed in this court as required by section 348 of the Criminal Code of Practice, but even if the proper procedure had been followed this court is without jurisdiction, since the fine is less than $50 and the term of imprisonment is only 30 days. Criminal Code of Practice, section 347; Compton v. Commonwealth, 270 Ky. 51.109 S.W.2d 16.
The appeal is dismissed.